       Case 2:19-cv-05432-DJH Document 18 Filed 10/15/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CV-19-05432-PHX-DJH
10                  Plaintiff,                         ORDER
11   v.
12   Stephen M. Kerr,
13                  Defendant.
14
15          This matter is before the Court on the parties’ Joint Motion for Relief from Order
16   Prohibiting the Filing of More Than One Dispositive Motion and To Stay Pending Case
17   Deadlines Until Dispositive Motion is Decided (Doc. 17).
18          IT IS HEREBY ORDERED the Joint Motion (Doc. 17) is GRANTED in part as
19   follows:
20          1.     The United States may file a dispositive motion on the preclusion issue no
21   later than 15 days after the date of this Order. The parties may then file a response and
22   reply in accordance with the applicable Local and Federal Rules.
23          2.     The United States is relieved from paragraph 7(c) of the Court’s original Rule
24   16 Scheduling Order (Doc. 11), which prohibits a party from filing more than one motion
25   for summary judgment under Rule 56 of the Federal Rules of Civil Procedure, to the extent
26   that the United States may file one additional motion on the preclusion issue.
27          3.     The parties’ request to stay all unexpired deadlines set forth in the Court’s
28   April 20, 2020, Order (Doc. 15) and this Court’s original Rule 16 Scheduling Order (Doc.
      Case 2:19-cv-05432-DJH Document 18 Filed 10/15/20 Page 2 of 2



 1   11) is DENIED without prejudice as premature.
 2         Dated this 15th day of October, 2020.
 3
 4
 5                                             Honorable Diane J. Humetewa
 6                                             United States District Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
